Title: To James Madison from Sylvanus Bourne, 9 October 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of the US, Amsterdam Octr. 9 1801.
					
					It appears now confirmed that preliminary Articles of peace between England & France were signed on the 2d. Inst at London  the Contents are momently expected to be published when I shall not lose A Moment to transmit them to you.  Important reflections are awakened by this event which I cordially hope may fix the future peace & happiness of Europe on a permanent base.
					In my last letter I took the liberty to mention that a State of peace would by Superceding the necessity of having many Certificates which the State of War requird from our Consular Offices reduce this One to a mere triffle.  I am led to believe its income hereafter will not exceed 500 dolls pr Annum.  It now remains for the Govt. to decide if the Office here the only one Constituting a representation of the U States either in the Commercial or political Departm. is of sufficient importance to the publick that the Office should be assured of a moderate support.  I had before suggested that the sum of 2000 Dollars should be allowed from the public Chest pr annum for that purpose & the fees receivd to be credited towards the payt  but as this would occasion the necessity of returns periodically made to the Treasury of said Amt before the Officer would be entitled to his pay of the  rest It may be better & less embarrassing to each party that the principle be adopted which is used in regard to some of our Collectors—(that is to say) that the Consul here be allowed 1000 to 1500 Dolls from the treasury & that he depends on what may be recvd in fees for the rest.  Certain it is that his situation here exposes him to many Charges that he could not be otherways subjected to & equally certain is it that he cannot live with the strictest œconomy for less than 2000  Dolls pr annum.
					I have to claim your indulgence for the trouble I give you herein & have only to request that you would have the goodness to send a few lines (origl & duplts) to care of Mr. Wm. Taylor of Baltimore, informing me if any thing may be expected to be done on the principles of the arrangement here suggested or in any other way for the support of the Consular Establisht. in this Country & you will thereby essentially Oblige Your respectfull & Ob Sert.
					
						S Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
